DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                ALINA FRANCO and ROLANDO RUBIO,
                           Appellants,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D21-1394

                                [May 5, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE20-
000780.

  Kristin Marrero of The Mineo Salcedo Law Firm, P.A., Davie, for
appellants.

   Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.